DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on October 10, 2018. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed October 9, 2019 and September 24, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received October 9, 2019 are acceptable for examination purposes.
Specification
The specification received October 9, 2019 has been reviewed for examination purposes.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.  With respect to claim 1 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the bus bar module of claim 1 comprising the case, bus bar, circuit body connected to the bus bar and wired in the case and circuit board, wherein the case includes a case main body formed in a concave shape and including a board accommodation space in which the circuit board is accommodated; a lid body attached to one side at which the board accommodation space in the case main body is open, wherein the one side of the board accommodation space in the case main body is closed to cover a periphery of the circuit board by the lid body in a state where the circuit board is accommodated in the board accommodation space, wherein the circuit body is led from an opening portion into the board accommodation space, the opening portion being formed on a surface of the other side opposite to the one side of the board accommodation space in the case main body and wherein the circuit body is soldered to the circuit board from the one side so as to be electrically connected to the circuit board.
While a case, bus bar, circuit body and circuit board are conventional features, claim 1 recites a specific array of corresponding features such as the leading the circuit body from an opening portion into the board accommodation space, the opening portion being formed on a surface of the other side opposite to the one side of the board accommodation space (the one side being the side where the lid body is attached to the case main body).
JP 2015-022965 A discloses a bus bar module comprising a case, bus bar, circuit body and circuit board, however the configuration of the case (main body, lid body, board accommodation space), circuit board an circuit body is of a materially different configuration to that of claim 1.
b.  With respect to claim 4 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the method for assembling the bus bar module of claim 4 comprising the case, bus bar, circuit body connected to the bus bar and wired in the case, board-in connector including a connection pin provided at an end portion of the circuit body, circuit board to which the connection pin of the board-in connector is connected, case main body formed in a concave shape and including a board accommodation space in which the circuit board is accommodated; and a lid body attached to one side at which the board accommodation space in the case main body is open, the method comprising, wiring accommodation, connecting and closing steps to the specific bus bar module structure of claim 4.  
Claim 4 recites a particular combination of structural features relating to the bus bar module such as those recited above, which are not taught or suggested by the cited prior art of record.  In addition, the cited prior art of record fails to reasonably teach, suggest or render obvious corresponding assembly steps as recited in claim 4, related back to the particular bus bar module claimed therein.
JP 2015-022965 A discloses a bus bar module comprising a case, bus bar, circuit body and circuit board, however the configuration of the case (main body, lid body, board accommodation space), board-in connector, circuit board and circuit body is of a materially different configuration to that of claim 4 and JP 2014-022965 further does not teach of an assembling method particular to the structural features recited in claim 4.
c.	With respect to claim 5 none of the cited prior art of record, alone or in combination, are held to reasonably teach suggest or render obvious the method for assembling the bus bar module of claim 5 comprising the case, bus bar, circuit body connected to the bus bar and wired in the case, board-in connector including a connection pin provided at an end portion of the circuit body, circuit board to which the connection pin of the board-in connector is connected, case main body formed in a concave shape and including a board accommodation space in which the circuit board is accommodated; and a lid body attached to one side at which the board accommodation space in the case main body is open, the method comprising, accommodating, wiring, connecting and closing steps to the specific bus bar module structure of claim 5.  
Claim 5 recites a particular combination of structural features relating to the bus bar module such as those recited above, which are not taught or suggested by the cited prior art of record.  In addition, the cited prior art of record fails to reasonably teach, suggest or render obvious corresponding assembly steps as recited in claim 5, related back to the particular bus bar module claimed therein.
JP 2015-022965 A discloses a bus bar module comprising a case, bus bar, circuit body and circuit board, however the configuration of the case (main body, lid body, board accommodation space), board-in connector, circuit board and circuit body is of a materially different configuration to that of claim 5 and JP 2014-022965 further does not teach of an assembling method particular to the structural features recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2016/0043446 discloses a bus bar module comprising a casing wherein the module components are all housed in a common module housing.  U.S. Patent Application No. 2016/0322624 also discloses a bus bar module comprising a casing wherein the module components are all housed in a common module housing.  U.S. Patent Application No. 2019/0088918 discloses a bus bar module with the module having open and closed regions for retaining distinct components in the module casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725